*757OPINION.
Littleton:
Petitioner claims that the Commissioner erred (1) in deducting a tentative tax in computing the current earnings available for the payment of dividends on March 19, 1920; (2) in reducing surplus at the beginning of the year 1920 in the amount of the tax upon the income for the preceding year prorated; (3) in reducing the earned surplus at January 1, 1920, in the amount of $6,650.05, representing an additional tax for the calendar year 1917 determined and assessed in the year 1923.
The first issue is governed by the Board’s decision in the Appeal of L. S. Ayers & Co., 1 B. T. A. 1135. On the authority of that appeal it is held that the amount by which surplus was reduced on account of the tentative tax should be restored to invested capital.
Petitioner’s claims set forth in the second and third issues are not well taken and the Commissioner’s action in this regard is approved. Russel Wheel & Foundry Co., 3 B. T. A. 1168; Hutchins Lumber & Storage Co., 4 B. T. A. 705; Manville Jenckes Co., 4 B. T. A. 765; Burke Electric Co., 5 B. T. A. 553; Levine Bros. Co., 5 B. T. A. 689.

Judgment will be entered upon 15 days' notice, under Rule 50.